Citation Nr: 1216936	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-21 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from February 1952 to September 1955. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the case has since been transferred to the RO in Des Moines, Iowa.  In September 2010, the Board remanded this claim for further development, which has been completed.  The case has been returned to the Board for appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation as a result of his in-service duties as a participant in Operation CASTLE. 

2.  The Veteran has been diagnosed with prostate cancer, a radiogenic disease. 

3.  The Veteran's prostate cancer first manifested many years after service and is unrelated to any incident of service, including exposure to ionizing radiation. 


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by the Veteran's active service, and is not proximately due to or the result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this case in September 2010.  The Board instructed the RO/Appeals Management Center (AMC) to complete any required actions pursuant to 38 C.F.R. § 3.311, to specifically include referral to the Under Secretary of Benefits for an expert opinion, and to readjudicate the claim.  In November 2010, the Director of VA's Compensation and Pension Service requested an opinion from the Under Secretary for Health.  Subsequently, a memorandum regarding the Veteran's radiation was obtained from the Director of Radiation and Physical Exposures in December 2010.  In January 2011, after receiving the opinion, the Director of the Compensation and Pension Service determined that the evidence did not support a finding that the Veteran's prostate cancer was related to his in-service radiation exposure.  Thereafter, the claim was readjudicated in a March 2012 supplemental statement of the case.  

In light of the following action, the Board concludes that the AMC has complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in August 2005, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  A March 2006 letter notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, VA has obtained medical opinions regarding the etiology of the Veteran's prostate cancer.  Review of the reports show that the medical specialists reviewed the Veteran's medical and radiation history, and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the medical opinions are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He declined the opportunity to present testimony in a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.   

Analysis

When seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including malignant tumors, if they are shown to be manifest to a degree of 10 percent or more within one year following the veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996). 

First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A radiation-exposed veteran is one who participated in a radiation-risk activity.  A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. 
§ 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, other radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Radiogenic diseases under that regulation include prostate cancer.  38 C.F.R. § 3.311(b)(2).  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest 5 years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1). 

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In this case, there is no doubt that the Veteran has prostate cancer, which was initially diagnosed in February 2005.  The Veteran contends that his prostate cancer is the result of exposure to ionizing radiation.  The first question before the Board is thus whether the veteran meets the criteria for qualification as a "radiation-exposed" veteran.  An October 2006 letter from the Defense Threat Reduction Agency (DTRA) reflects that the Veteran, as a confirmed participant of Operation CASTLE conducted at the Pacific Proving grounds in 1954, was exposed to atmospheric nuclear testing.  As outlined in 38 C.F.R. § 3.309(d)(3), atmospheric nuclear weapon testing is considered a "radiation-risk activity."  As the veteran has been determined to have participated in a "radiation-risk activity," he meets the criteria for qualification as a "radiation-exposed" veteran.  As a "radiation-exposed" veteran, the level of his radiation exposure need not be documented, provided that he has been diagnosed with a disease enumerated in 38 C.F.R. § 3.309(d)  or other radiogenic disease.  Prostate cancer is listed under 38 C.F.R. § 3.311(b)(2) as a radiogenic disease.  It is not, however, among the types of diseases listed at 38 C.F.R. § 3.309(d)(2)  subject to presumptive service connection in radiation-exposed veterans.  Thus, in order to be entitled to service connection, the Veteran's prostate cancer must be determined by the VA Under Secretary of Health to be related to the Veteran's ionizing radiation exposure while in service, or otherwise be linked medically to ionizing radiation exposure while in service. 

The relevant evidence includes the October 2006 letter from the DTRA stating that the Veteran was exposed to ionizing radiation at doses considered to be unsafe by the Federal Government or the U.S. Army.  The DTRA provided a history of the Veteran's exposure to ionizing radiation.  According to the DTRA's report (dated in March 2007), the radiation doses, in units of Röntgen equivalent in man (or mammal) (rem) the Veteran received during his participation in Operation Castle were no more than: 

            External gamma dose: 18 rem 
            External neutron dose: 0.5 rem 
            Internal committed dose to the prostate (alpha): 4.5 rem 
            Internal committed dose to the prostate (beta + gamma): 2 rem 

In a December 2010 Memorandum, the Director of Radiation and Physical Exposures noted the above findings and used the Interactive Radio epidemiological Program of the National Institute for Occupational Safety and Health to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer.  It was calculated that the Veteran's radiation doses were assumed to have been received as a single acute dose in the earliest year of exposure (1954), the assumption of which would increase the probability of causation.  The program calculated a 99th percentile value for the probability of causation of 26.30 percent.  Based on these results, the Director found it was unlikely that the Veteran's prostate cancer could be attributed to radiation exposure while in service.  

In a January 2011 letter, the Director of Compensation and Pension Service cited to the above DTRA findings and also to the calculations by the Interactive Radio epidemiological Program of the National Institute for Occupational Safety and Health estimating the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer.  The Director also noted that the Veteran was 19 years old when he was exposed to ionizing radiation and prostate cancer manifested 50 years after exposure to ionizing radiation.  Additionally, the Director observed that the record reflected that the Veteran was a white male with blue eyes and brown hair, standing at six feet tall, and weighing160 pounds.  He noted that post-service the Veteran was a truck driver and did not have exposure to ionizing radiation.  It was also indicated that prior to 1960, the Veteran smoked three packs of cigarettes per day for 12 years and he currently used chewing tobacco.  Due to these factors, as well as review of the evidence in its entirety, the Director determined that there was no reasonable possibility that the Veteran's prostate cancer was the result of his radiation exposure during service.  

The Board finds the December 2010 opinion is probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits). 

Because the opinion obtained by the VA determined that the Veteran's prostate cancer was not likely related to ionizing radiation exposure while in service, in order for service connection to be warranted in this case the evidence must show that his prostate cancer is directly related to his active military service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To date, however, no medical professional has attributed the Veteran's prostate cancer to active military service.  Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no competent evidence establishing a medical nexus between military service and the Veteran's prostate cancer.  Furthermore, prostate cancer did not manifest in service or until five decades after service discharge.  In view of the lengthy period without treatment, there is no evidence of continuity of symptomatology and this weighs against the claim.  Therefore, service connection on a direct basis likewise fails. 

The Board acknowledges that it must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau at 1376-77; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the question of the etiology of the Veteran's prostate cancer is a complex question unlike testimony as to the presence of a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  

While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of his prostate cancer and its relationship to radiation exposure in service, as such is not readily subject to lay observation and requires appropriate medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render an opinion regarding radiological or medical issues regarding the etiology of his prostate cancer.   See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, in the present case, the Board gives more credence and weight to the December 2010 medical opinion rendered by a physician who specializes in the field of radiation and physical exposures than by the Veteran's lay assertions.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Service connection for prostate cancer, to include as due to exposure to ionizing radiation, is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


